DETAILED ACTION
The present Office Action is responsive to the Amendment received on March 14, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 5, 6, 14, 24, and 25 are canceled.
Claim interpretation
	The phrase “the impure liquid sample in contact with the sensing surface comprises at least one of: i. a crude sample; ii. a sample comprising whole or lysed cells; and iii. reagents for procedures carried out before detection with the acoustic sensor” has been construed to mean that at least one of the three recited elements is required to be presented in the impure liquid sample, that is, the impure liquid sample can have one to all of the recited elements.

Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because the claim is now redundant.  Claim 1 has been amended to recite that the step of comparing the measure energy loss with either: 1) measurement of energy loss before the impure liquid sample was brought into contact with the sensing surface; or 2) a predetermined reference value.
	Claim 2 depends from claim 1 and further limits the embodiment 2) as, “the reference is the measured energy loss before the impure liquid sample is brought into contact with the sensing surface”, which is the same as embodiment 1).  Therefore, claim 2 effectively becomes comparing step involving embodiment 1) or embodiment 1).
	In addition, claims 2 and 3 do not have an actual antecedent basis for the phrase, “the reference” as the phrase has been removed from the parent claim 1.  Rather, claim 1 now provides the phrase, “reference value”.  It is advised that claims 2 and 3 be amended to refer to the proper pre-established phrase found in claim 1.
	Additionally claim 3 is indefinite because the claim further limits the “reference” as a predetermined stored value or measured energy loss of a control.  Claim 3 depends from claim 1.  Claim 1 effectively limited the reference value embodiment to predetermined stored reference value, which is the same as claim 3.  In addition, the additional embodiment of “or measured energy loss of a control” is now outside of the scope established by claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 17, 18-22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref, herein, “Papadakis-1”) in view of Papadakis et al. (Biomed. Microdevices, 2017, vol. 19, no. 16, pages 1-11, herein, “Papadakis-2”), made in the Office Action mailed on December 13, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on March 14, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
Regarding claims 1 and 2, Papadakis-1 discloses a method of measuring a nucleic acid target in an impure liquid sample (“simultaneous analysis of multiple targets in genetic assays by detecting directly … new methodology exploits acoustic wave device … shown to be able to characterize in a fully quantitative manner multiple double stranded DNA of various lengths”, Abstract; “PCR reactions for the production of the DNA molecules with the various sizes were performed in a conventional thermocycler using Taq DNA polymerase … at least 300 ng of purified DNA was diluted in 200 l mM Tris pH 7.5 and 10 mM MgCl2 buffer were loaded on the sensor per acoustic measurement”, page 6, 2nd column).  
Next, Papadakis-1 provides an acoustic sensor having a sensing surface (“acoustic method involves the binding of biotinylated-DNA molecules to a neutravidin-modified device surface”, page 2, 2nd column, 1st paragraph), generate an acoustic wave in the impure liquid sample through the sensing surface while the impure liquid sample is in contact with the sensing surface (“QCM-D … setup was used to carry out acoustic measurements at 35 MHz in a flow-through system”, page 2, 2nd column, 1st paragraph), measuring the energy loss of the acoustic wave (“[a]coustic results are expressed as the ratio of dissipation change over frequency change (D1/F)”, page 2, 2nd column, 1st paragraph) and comparing the measured energy loss with a reference to thereby determine the presence of the nucleic acid target (see Figure 1, wherein in (i) blue position represents, “adsorption of neutravidin protein on the gold surface of the acoustic device”, wherein in (ii) and (iii) blue positions represent the binding of two different lengths of DNA which are biotinylated and bound on to the acoustic sensing surface).
With regard to claim 3, the reference is a measured energy loss of a control (see above, the sample without the amplified DNA).
	With regard to claim 4, the impure sample comprises DNA which are biotinylated and therefore, biological molecules (see above).
	With regard to claim 6, the nucleic acid target (that is the amplified product) is formed in the presence of an analyte (see another application example where the presence of SNPs result in the correctly sized amplicons (see page 3, 1st column, 2nd paragraph).
	With regard to claim 7, the mixture in which the target nucleic acid is detected comprises MgCl2, a common reagent in a nucleic acid amplification reaction (see above).
	With regard to claim 8, the mixture comprises biological molecules in the form of amplified DNA molecules.
	With regard to claim 17, the target nucleic acid is amplified and biotinylated and the sensor surface comprises neutravidin which is specific for the biotinylated amplified products (see page 2, 2nd column, 1st paragraph; see also the SNP genotyping case found on page 3, 1st column; and also Figure 3).
	With regard to claim 18, the binding of the method disclosed by Papadakis-1 employs biotins to neutravidin which are not specific to the sequences of the nucleic acid being detected.
	Papadakis-1 purifies their amplification product and therefore, the “product of amplification” is not transferred without an intermediate filter or purification step.
	Papadakis-1 does not teach that the biological macromolecules other than the nucleic acid target adhere to the sensing surface (claim 21), wherein the they adhere to the sensing surface may be greater than 20% or 50% of the mass of the nucleic acid target (claim 22).
	Papadakis-2 teaches a method of detecting DNA molecules via SAW (surface acoustic wave) device, wherein the artisans detect an amplification product of a target nucleic acid (“detect the presence of the target molecules to the surface, double stranded DNA amplicons”, page 8, 2nd column).
	Papadakis-2 teaches that the entire amplification reagent mixture was applied to the sensor device without purification:
“Specifically, genomic DNA was amplified, producing DNA molecules … the amplification solutions were loaded without prior purification on both the 300 MHz and 155 MHz devices, and in each case the phase and amplitude of the wave were monitored in real time.  PCR reactions without DNA were also used as a control; in this case, any response obtained from the control sample would be related to the non-specific binding of the enzymes and primers present in the amplification mixture” (page 8, 2nd column, Papadakis-2)

	With regard to claims 20 and 21, Papadakis-2 teaches that nucleic acids bind to the surface of the SAW device electrostatically which affects the surface acoustic energy (see Figure 7 and the use of control sample that produces background signal, “(AR)c (dB/deg)” of Table 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papadakis-1 and Papadakis-2, thereby arriving at the invention as claimed for the following reasons.
	As already discussed above, Papadakis-1 teaches a method of detecting the presence of a target nucleic acid and its amplification product via application of wave acoustic energy.  While the specific teachings provided by Papadakis-1 amplify and purify the amplification products before they are applied to the SAW device, the same artisans teach in Papadakis-2 that amplification products need not be purified in order to detect their presence on the same SAW device.
	In addition, Papadakis-2 teaches and evidences that the biological macromolecules such as enzymes also may bind to the sensor surface in a non-specific manner, but the detection could be made regardless of their binding by use of a control sample which contains all of the reagents for the amplification reaction without the DNA molecules.
	Therefore, one of ordinary skill in the art would have been motivated to take the teachings of Papadakis-1 and apply unpurified amplification products containing all the reagents involved in the amplification process in order to bypass the intervening purification steps which would result in added time and steps.
	The invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that Papadakis-1 nor Papadakis-2 teach a comparison step involving the measurement of energy loss with either a measurement of energy loss before the impure liquid sample was brought into contact with the sensing surface or a predetermined store reference value” (page 9, Response), and that this limitation requires a comparing step that is “not a control sample” (page 10, Response).
	The amendment and argument have been carefully considered but they are not found persuasive for the following reasons.

    PNG
    media_image1.png
    237
    828
    media_image1.png
    Greyscale
	For the response, the Office references page 10, lines 11-18 of the instant specification to which Applicants reproduced in their Response (page 9):

	It is clear that a reference value is established by measuring the energy in the presence of a reference liquid before the sample liquid is brought into contact with the sensing surface.  Therefore, the Office’s assumption is that there is no energy loss when the reference value is established, as no impure liquid was presented to the sensing surface. 
	Based on this interpretation, the newly introduced limitation is construed to mean that the loss of energy is determined from the state when the sensor was not exposed to the impure liquid sample to the state when the sensor is exposed to said impure liquid sample.
	To this end, Papadakis-1 clearly teaches such a step, as discussed previously.
	The point is reiterated and expounded herein.

    PNG
    media_image2.png
    521
    732
    media_image2.png
    Greyscale
As shown in Figure 1(a), the graph represents real-time acoustic curves.  The top line represents the changes in frequency (red) and the bottom line represents the energy dissipation (that is, loss).  The Figure 1 legend explicitly refers to states (i), (ii), and (iii) of the graph (as shown above).  The legend states, that at state (i), the frequency and the energy relates to the state of the “adsorption of neutravidin protein on the gold surface of the acoustic device”.  As shown at this state, the frequency and the energy state depict the measured energy before the sample is brought into contact with the sensing surface.  The Figure legend further goes to discuss state (ii), which is when a “mixture of 361bp and 75 bp biotinylated DNA molecules” are provided in 1:3 ratio [that is, the impure liquid sample]).  And as shown the energy loss (i.e., D) is determined and contrasted with the energy at state (i) prior to the contact of the impure liquid sample.
	Therefore, contrary to Applicants’ contention, Papadakis-1 does teach the step of comparing the measured energy loss with energy before the impure liquid sample was brought into contact with the sensing surface.
	In addition, while the comparison step embodiment to a reference value is an alternative embodiment not exclusively and actively required, the Office contends that even if it were actively and exclusively required, one of ordinary skill in the art would have had the requisite knowledge and ability to arrive at comparing the experimental value to a reference value for measuring analytes in a sample.
	For example, Papadakis et al. (WO 2017/005663 A1, published January 2017, herein, “Papadakis-3”) teach a method of measuring analyte with an acoustic wave sensor:
“One skilled in the art will appreciate that energy losses of an acoustic wave generated by an acoustic wave sensor may be measure by measuring the amplitude or dissipation of the acoustic wave and could reflect changes of the viscoelastic properties at the device/liquid interface” (page 4, lines 25-28)
“method of measuring an analyte using a liquid medium acoustic wave sensor having a sensing surface … making a first measurement of a parameter which is related to (e.g., proportional to) either or both (a) energy losses or (b) the frequency or phase of an acoustic wave generated by the liquid medium acoustic wave sensor before the label adheres to the surface; and making a second measurement of the said parameter after the label adheres to the surface” (page 5, lines 17-23)

“It may be that the method comprises making a preliminary measurement before the analyte adheres to the surface and then making the first measurement after the analyte adheres to the surface. This enables a measurement to be made of the change in the parameter due to adherence of the analyte.” (page 9, lines 26-30)

“second measurement is taken of the dissipation and frequency of acoustic waves, once label has been added and has bound to the surface through the analyte … The change in dissipation (AD) and frequency (AF) of the acoustic wave between the first and second measurements is calculated.  A statistically significant change in either dissipation of frequency is indicative that analyte is present and the amount of the change dissipation and/or frequency can be compared against a calibration curve to give a quantitative measurement of the amount of analyte.” (page 20, line 32 to page 21, line 1).

	Therefore, for theses reasons, Applicants’ arguments are not found persuasive and the rejection is maintained.	

The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref, herein, “Papadakis-1”) in view of Papadakis et al. (Biomed. Microdevices, 2017, vol. 19, no. 16, pages 1-11, herein, “Papadakis-2”), made in the Office Action mailed on December 13, 2021 is maintained for the reasons of record.
Applicants do not present any new arguments in the Amendment received on March 14, 2022, but solely rely on their arguments presented for the rejection over Papadakis-1 over Papadakis-2, which have been fully responded to above.
As no new arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Papadakis-1 and Papadakis-2 have already been discussed above.
Papadakis-2, while explicitly teaching that nucleic acid amplification product, along with the amplification reagents, could be applied directly onto the SAW device without purification, does not explicitly teach that a “crude sample or a food sample” could be applied as well.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Papadakis-1 and Papadakis-2 so as to arrive at the claimed invention for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	While Papadakis-2 did not explicitly teach that a crude sample such as environmental sample could be applied to their SAW device without prior purification, Papadakis-2 teach that a reagent mixture comprising additional elements, such as cations present in buffers (i.e., MgCl2), enzymes (DNA polymerase), and substrates (dNTPs and primers) can be applied directly to the SAW device without purification as long as a control sample which does not have the target nucleic acid can be employed to account for the “noise” signals produced from non-desirable molecules.
	Therefore, one of ordinary skill in the art would have reasonably expected that other forms of crude samples from which the target nucleic acid is amplified could also be directly applied to the SAW device of Papadakis-1 and Papadakis-2, so long as a proper control sample is employed to account for the “noise” arising from the non-desirable molecules in said crude samples.
It should be recognized that the legal standard for “reasonable expectation of success” is provided by case law and is summarized in MPEP 2144.08, which notes “obviousness does not require absolute predictability, only a reasonable expectation of success; i.e., a reasonable expectation of obtaining similar properties.  See, e.g., In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”  
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references. 

The rejection of claims 10-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Papadakis et al. (Scientific Reports, June 2013, vol. 3, pages 1-8; IDS ref, herein, “Papadakis-1”) in view of Papadakis et al. (Biomed. Microdevices, 2017, vol. 19, no. 16, pages 1-11, herein, “Papadakis-2”), as applied to claims 1-4, 7, 8,  17, 18-22, and 26 above, and further in view of Cho et al. (US 2006/0051248 A1, published March 9, 2006), made in the Office Action mailed on December 13, 2021 is maintained for the reasons of record.
Applicants do not present any new arguments in the Amendment received on March 14, 2022, but solely rely on their arguments presented for the rejection over Papadakis-1 over Papadakis-2, which have been fully responded to above.
As no new arguments are presented for the instant rejection, the rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Papadakis-1 and Papadakis-2 have already been discussed above.
Papadakis-1, while producing an amplification product and flowing them onto the acoustic sensor, do not disclose a platform on which the amplification can be performed on its module and fluidically connected to the acoustic sensor module for detection.
Consequently, Papadakis-1 does not explicitly disclose that nucleic acid amplification is carried out on an amplification chamber which is connected to the acoustic sensor (claim 10), or that the chamber and the channel are formed as an integral unit (claim 11), or that the amplification chamber is brought into thermal communications with a heater whose temperature is regulated (claim 12), or that the samples are transported via pumps (claim 13), or that the chamber is defined in part by the sensing surface (claim 15), or that the amplification and detection is carried out concurrently (claim 16).
Cho et al. evidence that microfluidic devices comprising sample processing reactions, including amplification and detection which are connected via fluidic channels wherein the sample is moved via means such as MEMS pump (see Figure 2C and below):
“bio sample processing apparatus, the apparatus includes a processing module having a hole through which the processed bio sample and a solution for processing the bio sample flow, a board having a flowing channel connected with the hole so as to flow the bio sample, the solution for processing the bio sample or both between the processing modules and a bonding feature for bonding the processing module with the board” (section [0012])

“If necessary, in other exemplary embodiments, an amplification and detection processing module 500f or a processing module 500g for amplification, detection and array may be coupled to the mixing processing module 500e” (section [0034])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papadakis-1 and Papadakis-2 with the teachings of Cho et al., thereby arriving at the invention as claimed for the following reasons.
The advantage of performing a series of reactions on a singular device comprising multiple modules which are interconnected by fluidic channels have been well-known in the art in the field of microfluidic device.  Such a configuration reduces time, reagents and sources of contamination which would otherwise be required/present in greater amounts when performed separately.
As stated above, Papadakis-1 and Papadakis-2 provide a method of performing amplification of target nucleic acid from a sample and loading the reaction mixture onto an acoustic sensor, for the advantages associated with utilizing acoustic sensor (as noted by Papadakis-1 in their disclosure). While Papadakis-1 did not explicitly employ a singular device, such as a microfluidic device which would have performed the amplification reaction and acoustic sensor detection, said one of ordinary skill in the art would have recognized the benefit of combining the separate reaction of Papadakis-1, which are, amplification and detection on acoustic sensor, on a singular device so as to reduce the sources of error and contamination.  In addition, Papadakis-2 plainly evidences such a knowledge:
“the work is focused on the fabrication of a dual and array type Love wave devices and their combination with a microfluidic module that results in minimum signal distortion.  In addition, the dual device was fabricated to operate at two frequencies 155 and 300 MHz.” (page 3, 1st column, Papadakis-2)

Therefore, said one of ordinary skill in the art would have been motivated to combine the teachings of Papadakis-1 and Papadakis-2 and that of Cho et al., thereby arriving at a microfluidic device and its method of use wherein the device comprised the PCR reaction module which is fluidically linked to the acoustic sensor.  As to the placement of the heaters which are functionally located on this microfluidic device, or the configuration of the two modules with respect to each other, such would have been well-within the purview of an ordinarily artisan based on the motivation to arrive at these two modules which must be functionally and structurally connected.
Therefore, for these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	Claim 23 is objected to for being dependent on a rejected base claim.
	Claim 27 is allowable.
	Claims 23 and 27 are free of prior art because Papadakis-1 and Papadakis-2 both employ the data pertaining to frequency and phase observed during the detection.  The instant specification discloses that the use of energy loss (D) alone without the inclusion of frequency and phase resulted in a reliable, reproducible detection from an impure sample:
“a measurement of the change in dissipation (D) clearly distinguishes the positive sample from the negative sample, but a measurement of the change in frequency (F) is not reliable (large error bars) due to a strong signal arising from the mass of non-analyte material in the complex sample binding non-specifically to the sensing surface.  With reference to Figure 3C, a measurement of the acoustic ratio (D/F) is slightly better than a measure of the change in frequency (F) alone, but surprisingly, a measurement of the change in dissipation (D) alone gives the most reliable measurement of the presence or absence of the analyte, in an impure sample” (page 11, bottom paragraph, Specification)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 13, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “D” as discussed by Applicants’ specification and by Papadakis et al. is the energy change, see page 1, bottom paragraph, “energy dissipation (D)”.